Citation Nr: 1744120	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1953 to February 1955.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from s November 2015 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 2009 rating decision denied service connection for hypertension. The Veteran was notified of the decision and did not timely appeal this decision nor did he submit new and material evidence within the one-year period thereafter.

2. New and material evidence has not been received since the April 2009 rating decision necessary to substantiate a claim of entitlement to service connection for sleep apnea. 


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied reopening claims of entitlement to service connection for sleep apnea is final. 38 U.S.C.A. § 7105 (West 2014).
      
2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for sleep apnea. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the RO initially denied service connection for a disability involving the Veteran's diagnosis of hypertension in September 1983. The RO found at that time that, the Veteran's hypertension was not incurred or aggravated in service, there was no continuity of symptomatology, nor was the hypertension incurred within the applicable presumptive period. Since then, the Veteran has applied to reopen the claim for entitlement to hypertension multiple times, all denied for lack of new and material evidence. The Veteran did not appeal the most recent rating decision from April 2009, and the decision is final. 38 U.S.C.A. § 7105. At the time of this decision, the Veteran's service treatment records were unattainable as they were destroyed in a fire. 

Evidence of record at the time of the April 2009 RO included medical treatment records showing a current diagnosis of hypertension, including treatment for the disability. The evidence received since the April 2009 rating decision includes evidence that, while new, is not material to the claim. See 38 C.F.R. § 3.156. The evidence includes continuing medical treatment records indicating that the Veteran currently suffers from hypertension. This is not relevant to the issue of whether Veteran's hypertension may have been incurred or aggravated by his service, or the nature and etiology of the hypertension claim. See 38 U.S.C.A. § 1153 (West 2014). Hence, the Board finds that the evidence does not raise a reasonable possibility of substantiating this claim and thus the application to reopen the claim for entitlement to service connection for hypertension must be denied. 38 C.F.R. § 3.156; see Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


ORDER

New and material evidence has not been submitted and the claim to reopen a claim of entitlement to service connection for hypertension is denied.


REMAND

The Board finds that additional development is needed before the Veteran's sleep apnea claim on appeal can be decided. 

The Veteran contends that his sleep apnea is associated with his military service. See Veteran's letter dated September 14, 2015. The Veteran has been diagnosed with sleep apnea. To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his sleep apnea. An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the Veteran's service treatment records are not available, in that the RO was advised that his service treatment records were destroyed in a fire and unavailable for reconstruction, the Board finds that a VA examination and opinion will assist in adjudicating the Veteran's claim.  

Therefore, on remand, a VA examination should be provided.

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner should elicit a relevant history from the Veteran in connection with the examination.  

Following review of the record, the examiner(s) should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's sleep apnea manifested in service or are otherwise causally or etiologically related to his military service.  In so opining, the examiner should address whether it is at least as likely as not (probability of 50 percent or greater) that any symptoms in service represented the onset of sleep apnea which was not diagnosed until a later date.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


